Citation Nr: 9910175	
Decision Date: 04/12/99    Archive Date: 04/29/99

DOCKET NO.  96-21 065	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to service connection for peripheral 
neuropathy, claimed as secondary to Agent Orange exposure.

2.  Entitlement to a compensable initial disability 
evaluation for tinea.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

M.G. Mazzucchelli, Counsel


INTRODUCTION

The veteran served on active duty from June 1966 to October 
1970.  This appeal arises from March 1996 and subsequent 
rating decisions of the Department of Veterans Affairs (VA), 
Jackson, Mississippi, regional office (RO).  

In January 1998, a hearing was held in Washington, D.C., 
before the Board of Veterans' Appeals (Board) member 
rendering this decision, who was designated by the Chairman 
to conduct that hearing pursuant to 38 U.S.C.A. § 7102(b) 
(West 1991 & Supp. 1998).  

In June 1998, the Board issued a decision which, in part, 
granted service connection for tinea.  The issue of 
entitlement to service connection for peripheral neuropathy, 
including as secondary to Agent Orange exposure, was remanded 
for further development.  Subsequently, rating actions in 
September 1998 assigned a noncompensable evaluation for the 
service connected tinea and denied service connection for 
peripheral neuropathy.


FINDINGS OF FACT

1.  There is no objective evidence of current peripheral 
neuropathy which can be attributed to Agent Orange exposure 
or any other incident of service.

2.  The veteran has not met the initial burden of presenting 
evidence to justify a belief by a fair and impartial 
individual that his claim of service connection for 
peripheral neuropathy, claimed as the result of Agent Orange 
exposure, is plausible.  

3.  VA has no statutory duty to assist a veteran in the 
development of facts pertinent to a claim which is shown to 
be not well grounded.  

4.  The medical evidence covering the period from March 1996 
to the present does not demonstrate any exfoliation or 
exudation as a result of the service connected tinea; the 
veteran has some itching of the groin and feet, both 
unexposed surfaces and small areas; the evidence does not 
show exfoliation, exudation, or itching involving an exposed 
surface or extensive area.


CONCLUSIONS OF LAW

1.  The veteran has not submitted evidence of a well grounded 
claim of service connection for peripheral neuropathy, 
including as secondary to Agent Orange exposure.  38 U.S.C.A. 
§ 5107 (West 1991).  

2.  The criteria for a compensable evaluation for tinea since 
March 12, 1996, have not been met.  38 U.S.C.A. § 1155 (West 
1991); 38 C.F.R. Part 4, Diagnostic Code 7806 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Peripheral Neuropathy

The threshold question to be answered at the outset is 
whether the veteran's claim is well grounded; that is, 
whether it is plausible, meritorious on its own, or otherwise 
capable of substantiation.  Murphy v. Derwinski, 1 Vet. App. 
78 (1990).  If a claim is not well grounded, then the appeal 
fails and there is no further duty to assist in developing 
facts pertinent to the claim since such development would be 
futile.  38 U.S.C.A. § 5107(a) (West 1991). 

For service connection to be granted, it is required that the 
facts, as shown by the evidence, establish that a particular 
injury or disease resulting in chronic disability was 
incurred in service, or, if pre-existing service, was 
aggravated therein.  38 U.S.C.A. § 1110 (West 1991).

With respect to Agent Orange, the Board notes that a veteran, 
who during active service served in the Republic of Vietnam 
during the Vietnam era and has a disease listed at 38 C.F.R. 
§ 3.309(e) (1998), shall be presumed to have been exposed 
during such service to an herbicide agent, unless there is 
affirmative evidence to establish that he was not exposed to 
any such agent during service.  Diseases or disorders which 
have been positively associated with Agent Orange exposure 
are chloracne or other acneform diseases consistent with 
chloracne, porphyria cutanea tarda, Hodgkin's disease, non-
Hodgkin's lymphoma, respiratory cancers, prostate cancer, 
multiple myeloma, soft-tissue sarcomas and acute and subacute 
peripheral neuropathy.  38 C.F.R. §§ 3.307(a)(6), 3.309(e) 
(1998).  For purposes of this section, the term acute and 
subacute peripheral neuropathy means transient peripheral 
neuropathy that appears within weeks or months of exposure to 
a herbicide agent and resolves within two years of the date 
of onset.  38 C.F.R. § 3.309(e) (1998).  

An appellant has, by statute, the duty to submit evidence 
that a claim is well grounded.  The evidence must "justify a 
belief by a fair and impartial individual" that the claim is 
plausible.  38 U.S.C.A. § 5107(a) (West 1991).  Where such 
evidence is not submitted, the claim is not well grounded, 
and the initial burden placed on the appellant is not met.  
See Tirpak v. Derwinski, 2 Vet. App. 609 (1992).  Evidentiary 
assertions by the appellant must be accepted as true for the 
purposes of determining whether a claim is well grounded, 
except where the evidentiary assertion is inherently 
incredible.  See King v. Brown, 5 Vet. App. 19 (1993).  In 
this case, the appellant's evidentiary assertions as to the 
relationship between his current claimed peripheral 
neuropathy and his period of service or exposure to Agent 
Orange are inherently incredible when viewed in the context 
of the total record. 

The Board has reviewed the record following the guidelines 
for a well-grounded claim as set forth in Caluza v. Brown, 7 
Vet. App. 498 (1995), specifically, that there must be: (1) 
evidence of a current disability as provided by a medical 
diagnosis; (2) evidence of incurrence or aggravation of a 
disease or injury in service as provided by either lay or 
medical evidence, as the situation dictates; and, (3) a 
nexus, or link, between the in-service disease or injury and 
the current disability as provided by competent medical 
evidence.  Alternatively, the third Caluza element can be 
satisfied under 38 CFR 3.303(b) (1998) by evidence of 
continuity of symptomatology and medical or, in certain 
circumstances, lay evidence of a nexus between the present 
disability and the symptomatology.  See Savage v. Gober, 10 
Vet. App. 488, 495 (1997).  See also 38 U.S.C.A. § 1110 (West 
1991); 38 C.F.R. § 3.303 (1995); Layno v. Brown, 6 Vet. App. 
465, 470 (1994); Espiritu v. Derwinski, 2 Vet. App. 492, 494-
95 (1992). 

During service in July 1969, the veteran reported numbness of 
the left side of his body.  Nerve root syndrome vs. thoracic 
outlet syndrome were suspected.  Chest and cervical spine X-
rays were negative.  A VA examination in July 1973 noted a 
mild stocking glove hypesthesia involving the entire left 
leg.  Peripheral neuropathy was noted in November 1991.  VA 
outpatient records dated in 1997 showed treatment for the 
veteran's back disorder.  Motor and sensory examinations of 
the lower extremities were normal on all examinations during 
this period.  

Pursuant to the Board's remand, a VA neurological examination 
was conducted in August 1998.  The examiner reviewed the 
claims folder prior to the examination.  The veteran 
complained of back pain and of intermittent paresthesia in 
the legs, worse on the left than the right.  His main 
complaint of paresthesia involved sitting on the toilet and 
then upon standing finding his legs tingling for a few 
moments.  There was no persistent loss of feeling admitted 
and no constant tingling present.  On examination, the 
veteran was noted to be significantly overweight, 
particularly in his lower extremities.  The examiner opined 
that the temporary paresthesia in the legs with sitting was 
probably due to simple pressure.  The lower extremities were 
symmetrical, with normal muscle tone and strength of 5/5 in 
all muscle groups.  Straight leg raising was negative 
bilaterally.  No atrophy or vesiculation was present.  
Sensory examination of the lower extremities was normal; 
there was no lasting sensory decrease or loss in any part of 
the lower extremities or in the upper extremities for that 
matter.  Deep tendon reflexes were 2+ in both knees, and 1 to 
2+, but definitely present, in both ankles.  The veteran's 
gait was difficult and somewhat waddling with the aid of a 
cane, and he protected his back.  The examiner concluded that 
he could find no evidence of peripheral neuropathy and he 
noted confirmatory statements in the claims folder to that 
effect.

There is no objective medical evidence of current peripheral 
neuropathy which could be attributed to an inservice event, 
including exposure to Agent Orange.  The Board has considered 
the veteran's statements with respect to his claim; however, 
through his statements alone, he cannot meet the burden 
imposed by section 5107(a) merely by presenting his lay 
statements as to the existence of disability and a 
relationship between that disability and his service because 
lay persons are not competent to offer medical opinions.  
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  Consequently, 
lay assertions of medical etiology or diagnosis, cannot 
constitute evidence to render a claim well grounded under 
section 5107(a); if no cognizable evidence is submitted to 
support the claim, the claim cannot be well grounded.  Tirpak 
v. Derwinski, 2 Vet. App. 609, at 611 (1992).  The Board 
notes that where the claim is not well grounded, the claimant 
cannot invoke the VA's duty to assist in the development of 
the claim.  See 38 U.S.C.A. § 5107(a) (West 1991); Rabideau 
v. Derwinski, 2 Vet. App. 141, 144 (1992). 

Where a claim is not well-grounded, VA does not have a 
statutory duty to assist a claimant in developing facts 
pertinent to the claim, but VA may be obligated under 
38 U.S.C.A. § 5103(a) to advise a claimant of evidence needed 
to complete his application.  This obligation depends on the 
particular facts of the case and the extent to which the 
Secretary has advised the claimant of the evidence necessary 
to be submitted with a VA benefits claim.  Robinette v. 
Brown, 8 Vet. App. 69 (1995). Unlike the situation in 
Robinette, the veteran has not put VA on notice of any 
specific piece of evidence that, if submitted, could make his 
claim well grounded.  See Epps v. Brown, 9 Vet. App. 341 
(1996).  Accordingly, the Board concludes that VA did not 
fail to meet its obligations under 38 U.S.C.A. § 5103(a) 
(West 1991).  Accordingly, in view of the above, the Board 
must deny the claim for service connection for peripheral 
neuropathy, claimed as the result of exposure to Agent 
Orange, as not well grounded.

Tinea

The service medical records show that the veteran was seen 
with a large area of athlete's foot in April 1968.  In June 
1968, he reported an itchy rash between his legs and on his 
thighs.  In August 1968, he complained of a rash on his right 
side.  A rash in the groin area was also noted that month.  
In September 1968, he reported a heat rash under his arms.  
The veteran was by a private physician in July and August 
1972 with severe tinea cruris.  He was again treated for 
tinea cruris in July 1984.  The veteran reported a rash in 
the groin area during VA examination in June 1988.  During a 
VA hospitalization from December 1989 to February 1990, 
dermatitis in the groin area was noted.  In March 1993, 
dermatitis was shown, and in June 1996 jock itch was noted.  

Service connection for tinea was granted by Board decision 
dated in June 1998.  A rating decision of September 1998 
assigned a noncompensable evaluation from March 12, 1996.  
The veteran contends that he is entitled to a compensable 
evaluation.

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity. 38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. 
Part 4 (1998).  Separate diagnostic codes identify the 
various disabilities. The veteran's service connected tinea 
is evaluated as analogous to eczema under 38 C.F.R. Part 4, 
Diagnostic Code 7806 (1998).  The current noncompensable 
evaluation is appropriate where the evidence shows slight, if 
any, exfoliation, exudation or itching, if on a nonexposed 
surface or small area.  A 10 percent evaluation requires 
evidence of exfoliation, exudation, or itching, involving an 
exposed surface or extensive area.  38 C.F.R. Part 4, 
Diagnostic Code 7806 (1998).

In April 1993, the veteran was noted to have a rash in the 
groin area.  A June 1996 VA outpatient record showed the 
veteran complaining of jock itch.  Tinea was noted in the 
groin area.  He was advised not to scratch or rub the area, 
and was prescribed a cream and advised to use a compress.

A VA dermatological examination was conducted in July 1998.  
The examiner noted that it was the hottest time of the year 
in Mississippi.  The veteran complained of intertrigo, but 
the examiner noted very little if any of this, except 
possibly in the groin.  Tinea pedis and tinea of the toenails 
was present.  The examiner also noted a hint of tinea cruris.  

The medical evidence in this case does not demonstrate any 
exfoliation or exudation.  All of the medical evidence since 
1993 demonstrates only that the veteran has some itching of 
the groin and feet; these are both unexposed surfaces and 
small areas.  The medical record simply does not show the 
evidence of exfoliation, exudation, or itching involving an 
exposed surface or extensive area that is required for a 
compensable evaluation.  38 C.F.R. Part 4, Diagnostic Code 
7806 (1998).

Accordingly, the Board finds that the veteran is not entitled 
to a compensable evaluation for tinea at any time from March 
1996 to the present.  38 C.F.R. Part 4, Code 7806 (1998).  In 
this regard, see Fenderson v. West, U.S. Vet. App. No. 96-
947, slip op. at 7-9 (Jan. 20, 1999) (at the time of an 
initial rating, separate, or staged, ratings can be assigned 
for separate periods of time based on the facts found).  The 
facts in this case do not raise a reasonable doubt which 
could be resolved in the veteran's favor. 38 U.S.C.A. § 
5107(b) (West 1991); 38 C.F.R. § 3.102 (1998).




	(CONTINUED ON NEXT PAGE)


ORDER

Service connection for peripheral neuropathy, including as 
secondary to Agent Orange exposure, is denied.

A compensable initial disability evaluation for tinea is 
denied.



		
	BETTINA S. CALLAWAY
	Member, Board of Veterans' Appeals



 

